USCA11 Case: 20-11397    Date Filed: 11/24/2020   Page: 1 of 12



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11397
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 5:18-cv-00273-MTT



RICKIE LEWIS,

                                                             Plaintiff-Appellant,


                                      versus


BLUE BIRD CORPORATION,
Blue Bird Blvd Fort Valley Georgia,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                             (November 24, 2020)

Before WILSON, ROSENBAUM and FAY, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-11397          Date Filed: 11/24/2020       Page: 2 of 12




       Rickie Lewis appeals the district court’s grant of summary judgment in favor

of the Blue Bird Corporation (“Blue Bird”) on his claim that Blue Bird terminated

him in retaliation for filing a charge with the Equal Employment Opportunity

Commission (“EEOC”). We affirm.

                                    I. BACKGROUND

       Lewis, an African-American male, was hired as a maintenance technician at

Blue Bird in June 2015.1 In January 2016, Lewis filed a complaint with the EEOC

for discrimination; he amended the complaint to add claims of retaliation in August

2016. He was terminated from Blue Bird in September 2016. Lewis filed a third

EEOC charge in November 2016. Lewis subsequently filed the present suit against

Blue Bird, alleging race discrimination and retaliation. He alleged that he was

subjected to a hostile work environment where racial comments were made, he was

not promoted for retaliatory reasons, and he was treated differently because of his

race. Lewis also alleged that Blue Bird terminated his employment as retaliation

for his August 2016 EEOC charge and that Blue Bird violated 42 U.S.C. § 1981

and Title VII of the Civil Rights Act (“Title VII”) by terminating his employment




1
 Because we write for the parties, we assume their familiarity with the facts and include only
what is necessary to understand our resolution of this appeal.
                                                2
         USCA11 Case: 20-11397        Date Filed: 11/24/2020   Page: 3 of 12



out of retaliation for his EEOC complaint for racial discrimination. Blue Bird

answered the amended complaint and denied liability.

      Following discovery, Blue Bird moved for summary judgment, arguing that

Lewis’s claim for retaliation failed because his termination was caused by his own

actions, not his EEOC charges. It argued that it had a legitimate, non-

discriminatory reason for his termination; Lewis’s repeated negligence and

falsification of an inspection checklist caused his termination and there was no

evidence that his EEOC complaints were a factor in the termination decision. It

also argued that Lewis failed to show that its proffered reasons were pretextual or

that retaliation was the but-for cause for his termination.

      The district court granted summary judgment to Blue Bird on all of Lewis’s

claims. Regarding his retaliation claim, the district court concluded that Lewis

engaged in statutorily protected activity when he filed EEOC charges. Because the

undisputed evidence revealed no causal link between the EEOC charges and the

alleged adverse actions, the court concluded that it did not need to reach the

question of whether to analyze Blue Bird’s disciplinary actions individually or

collectively for the purposes of determining whether Blue Bird took adverse action

against him. Further, it noted that Blue Bird proffered unrebutted legitimate, non-

retaliatory reasons for each of the actions.




                                           3
          USCA11 Case: 20-11397       Date Filed: 11/24/2020    Page: 4 of 12



      Regarding his termination, the district court noted that Lewis disputed the

fact that a bus that he inspected was later found to have faulty programming for its

high idle setting on three grounds: that Blue Bird did not support it with

documentary evidence; that although Blue Bird claimed it was a 30-day warranty

claim, Blue Bird actually had a year-long warranty for this issue; and that the

declaration of Philomena Washington, the Senior Manager of Employment

Compliance and Policies at Blue Bird, was hearsay. The district court noted that,

in response, Blue Bird produced evidence and affidavit testimony documenting the

claim and its investigation of the claim. Further, it noted that the length of the

warranty is not relevant and the evidence on the high idle issue came from records

kept in the course of regular business activity and the testimony of Patrick Robirts,

Lewis’s supervisor.

      The district court concluded that there was ample evidence of legitimate,

non-discriminatory reasons for Lewis’s termination, specifically noting that the bus

still had its factory settings, indicating that the switch had never been activated. As

to pretext, the district court concluded that Lewis failed to demonstrate that the

reasons for his termination were pretextual. It also concluded that Lewis failed to

show, under the convincing mosaic standard, that any of Blue Bird’s actions

constituted racial discrimination or retaliation.

                                  II. DISCUSSION


                                           4
         USCA11 Case: 20-11397        Date Filed: 11/24/2020    Page: 5 of 12



      On appeal, Lewis argues that the district court erred in granting summary

judgment to Blue Bird on his retaliation claim because he established pretext by

testifying that the reason proffered for his separation was false.

      We review the grant of summary judgment de novo, applying the same legal

standards as the district court. Alvarez v. Royal Atl. Devs., Inc., 610 F.3d 1253,

1263 (11th Cir. 2010). The question is whether the evidence, when viewed in the

light most favorable to the nonmoving party, shows that no genuine issue of

material fact exists, and that the moving party is entitled to judgment as a matter of

law. Id. at 1263-64. We may affirm summary judgment on any ground supported

by the record, even if the district court relied upon an incorrect ground or gave an

incorrect reason. Id. at 1264.

      Title VII prohibits an employer from discharging or discriminating against

any individual “with respect to his compensation, terms, conditions, or privileges

of employment, because of such individual’s race.” 42 U.S.C. § 2000e-2(a)(1).

Under the anti-retaliation provision in Title VII, an employer may not retaliate

against an employee because the employee “has opposed any practice made an

unlawful employment practice” or “has made a charge” regarding an unlawful

employment practice under Title VII. 42 U.S.C. § 2000e-3(a).

      When a plaintiff relies on circumstantial rather than direct evidence for a

retaliation claim, we apply the burden shifting framework articulated in McDonnell


                                           5
          USCA11 Case: 20-11397           Date Filed: 11/24/2020      Page: 6 of 12



Douglas. See Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1297

(11th Cir. 2006) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.

Ct. 1817 (1973), and analyzing a retaliation claim under the Family and Medical

Leave Act). Under this framework, if the plaintiff presents a prima facie case, and

the employer presents a legitimate, nonretaliatory reason for its decision, the

plaintiff must then show that the employer’s proffered reasons were pretextual. 2

Id.

       To establish a prima facie case of retaliation, the plaintiff may show that

(1) he engaged in a statutorily protected expression, (2) he suffered a materially

adverse action, and (3) there was a causal link between the adverse action and his

protected expression. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1260-61 (11th

Cir. 2001) (setting forth elements of a prima facie case); see also Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S. Ct. 2405, 2415 (2006)

(discussing materially adverse action element).




2
  We have cautioned that establishing the elements of the McDonnell Douglas framework is not
the only way to survive summary judgment in an employment discrimination case, and that a
plaintiff may also present “a convincing mosaic” of circumstantial evidence that raises a
reasonable inference that the employer intentionally discriminated against her. Smith v.
Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). Here, although the district court
addressed Lewis’s claims broadly under the convincing mosaic standard in this case Lewis
abandoned any argument under that standard by failing to raise it on appeal. Holland v. Gee, 677
F.3d 1047, 1055 (11th Cir. 2012) (recognizing that we do not consider arguments not raised in a
party’s initial brief).
                                               6
         USCA11 Case: 20-11397        Date Filed: 11/24/2020    Page: 7 of 12



      To prove a causal connection, a plaintiff need only demonstrate “that the

protected activity and the adverse action were not wholly unrelated.” Shotz v. City

of Plantation, 344 F.3d 1161, 1180 n.30 (11th Cir. 2003) (quoting Farley v.

Nationwide Mut. Ins. Co., 197 F.3d 1322, 1337 (11th Cir. 1999)). This element is

to be construed broadly. Id. The plaintiff must generally establish that the

employer was actually aware of the protected expression at the time it took the

adverse employment action. Raney v. Vinson Guard Serv., Inc., 120 F.3d 1192,

1197 (11th Cir. 1997). Then, one way the plaintiff can establish that the adverse

action and protected activity were not “wholly unrelated” is by showing a close

temporal proximity between the employer’s discovery of the protected activity and

the adverse action. Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). The

temporal proximity must be “very close.” Id. (quoting Clark Cnty. Sch. Dist. v.

Breeden, 532 U.S. 268, 273, 121 S. Ct. 1508, 1511 (2001)). A three-to-four-month

delay is too long, Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.

2007), while a one-month gap may satisfy the test, Higdon, 393 F.3d at 1220.

      We held that a Title VII plaintiff asserting retaliation failed to establish

causation, even though the employer refused to hire her for a permanent position

shortly after she had filed a complaint of sexual harassment, because it was clear

from the record that the plaintiff failed to meet the employer’s qualifications for




                                           7
         USCA11 Case: 20-11397        Date Filed: 11/24/2020   Page: 8 of 12



permanent employment. Fleming v. Boeing Co., 120 F.3d 242, 248 (11th Cir.

1997).

      To show pretext, a plaintiff must show that an employer’s reasons are false

“and that discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 515, 113 S. Ct. 2742, 2752 (1993). In doing so, a plaintiff “cannot recast

the reason but must meet it head on and rebut it.” Holland v. Gee, 677 F.3d 1047,

1055 (11th Cir. 2012) (quoting Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1088

(11th Cir. 2004)). Ultimately, the employee must prove that “the desire to retaliate

was the but-for cause of the challenged employment action.” Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 352, 133 S. Ct. 2517, 2528 (2013). If the

employer proffers more than one legitimate, non-discriminatory reason, the

plaintiff must rebut each of the reasons to survive a motion for summary judgment.

Chapman v. AI Transp., 229 F.3d 1012, 1037 (11th Cir. 2000) (en banc).

Specifically, the employee must produce evidence sufficient to permit a reasonable

factfinder to conclude that the employer’s reason was not the real reason for the

adverse employment action. Furcron v. Mail Centers Plus, LLC, 843 F.3d 1295,

1313 (11th Cir. 2016). The inquiry into pretext centers on the employer’s beliefs,

not the employee’s beliefs or “reality as it exists outside of the decision maker’s

head.” Alvarez, 610 F.3d at 1266.




                                          8
         USCA11 Case: 20-11397       Date Filed: 11/24/2020    Page: 9 of 12



      To establish pretext, the plaintiff cannot merely make conclusory allegations

and assertions, but must present concrete evidence in the form of specific facts

showing that the employer’s reason for terminating her was merely pretextual.

Bryant v. Jones, 575 F.3d 1281, 1308 (11th Cir. 2009). The plaintiff may

demonstrate pretext by revealing “such weaknesses, implausibilities,

inconsistencies, incoherencies or contradictions” in the employer’s proffered

reasons for its actions that a reasonable factfinder could find them “unworthy of

credence.” See Springer v. Convergys Customer Mgmt. Grp., Inc., 509 F.3d 1344,

1348 (11th Cir. 2007) (quoting Cooper v. S. Co., 390 F.3d 695, 725 (11th Cir.

2004)). “The heart of the pretext inquiry is not whether the employee agrees with

the reasons that the employer gives for the discharge, but whether the employer

really was motivated by those reasons.” See Standard v. A.B.E.L. Servs. Inc., 161

F.3d 1318, 1333 (11th Cir. 1998).

      When an employer asserts that it has fired an employee based on reported

workplace incidents, the employee must not only dispute that those incidents

occurred, but also call into question the employer’s sincere belief that they

occurred. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir. 2005).

We have held that an employer’s honest belief based on information that the

employee violated its policies can constitute a legitimate reason for termination




                                          9
         USCA11 Case: 20-11397        Date Filed: 11/24/2020    Page: 10 of 12



even if the employer’s belief may have been mistaken or wrong. See Smith v.

PAPP Clinic, P.A., 808 F.2d 1449, 1452-53 (11th Cir. 1987).

      The district court properly granted summary judgment for Blue Bird on

Lewis’s claim that his termination constituted retaliation for his EEOC charges. It

is not clear from the district court’s decision whether it determined that Lewis had

established a prima facie case of retaliation regarding his termination; however, it

does not matter whether Lewis made out a prima facie case if he cannot meet Blue

Bird’s nonretaliatory reasons for his termination head on and rebut them. See

Holland, 677 F.3d at 1055. Accordingly, for purposes of discussion, we assume

that Lewis has established a prima facie case of retaliation.

      Blue Bird met its burden of presenting a legitimate, nonretaliatory reason by

presenting evidence that it terminated Lewis because of his prior disciplinary

history, including a final written warning issued in June 2016, and his failure to

properly inspect the bus and his falsification of the checklist in August 2016.

Lewis disputed whether the high idle switch was activated when he conducted the

inspection, but he failed to show that Blue Bird did not sincerely believe that he

had failed to conduct the inspection properly. See Vessels, 408 F.3d at 771; Smith,

808 F.2d at 1452-53. Blue Bird provided evidence of its sincere belief that, based

on the fact that the bus was still in its factory settings and the switch was not

activated, Lewis failed to conduct the proper inspection.


                                           10
         USCA11 Case: 20-11397       Date Filed: 11/24/2020    Page: 11 of 12



      Lewis argues that the district court improperly relied on Washington’s

testimony regarding the high idle switch and the warranty claim because

Washington was not qualified to testify on the matter. However, the district court

made clear in its order that it was relying on Robirts’s testimony and the record

evidence documenting the inspection and the warranty claim, so Washington’s

testimony was not necessary to support the district court’s conclusion that Lewis

failed to conduct the full inspection and falsified the checklist. Further,

Washington clarified in her deposition that she spoke with an engineer and stated

in her declaration that she became familiar with specific subjects of her declaration

testimony by consulting outside sources.

      Lewis did not show that Blue Bird was motivated by any prior protected

conduct or that retaliation was the but-for cause of his termination. See Nassar,

570 U.S. at 352, 133 S. Ct. at 2528. He provided no evidence of Blue Bird being

motivated by his prior EEOC charges in its decision to terminate him. Lewis

disputes whether Blue Bird was justified in terminating him after only one mistake

in inspections, but he fails to offer evidence that Blue Bird was not actually

motivated by his performance issues. See Standard, 161 F.3d at 1333. As noted

above, Lewis did not offer evidence that Blue Bird did not believe that he falsified

the checklist or had a history of workplace conflict, and Blue Bird’s honest belief

that he violated its policies was a legitimate reason for termination even if Lewis


                                           11
         USCA11 Case: 20-11397       Date Filed: 11/24/2020   Page: 12 of 12



argued that its belief was mistaken. Vessels, 408 F.3d at 771; Smith, 808 F.2d at

1452-53. Lewis did not offer any evidence that mentioned his prior EEOC charges

at any point, prior to or during his termination, nor did he provide evidence that

Robirts or Blue Bird were motivated by retaliation for his EEOC charges rather

than his misconduct. Thus, the evidence, viewed in the light most favorable to

Lewis, did not create a genuine issue of material fact on the question of whether

Blue Bird’s legitimate, non-discriminatory reasons for terminating Lewis were

pretext for retaliation.

       AFFIRMED.




                                         12